The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This is the first office action in response to application No. 16690286 filed 11/21/2019 (Publication: 20200166411) as originally filed claims 1 and 10 are presented for examination. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 1-10 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Miyazaki (Miyazaki et al., U. S. Publication No. 20140297046) in view of Fink (Fink et al., U. S. Publication No. 20100013462).       Regarding independent claim 1, Miyazaki discloses a transmitter comprising (e.g., Fig. 1-2, prg. [0002], lines 1-3): a transmitter housing (e.g., Fig. 2, 8, prg. [0040], lines 1-4, [0041], lines 1-5), an electronics unit and a display unit (e.g., Fig. 2, 8, transmitter electronic unit having display (8)), wherein the electronics unit is adapted for connection to a measured value [sensor] (e.g., prg. [0044], lines 6-9, [0047], lines 1-9, calculation and measuring), wherein the electronics unit is connected to the display unit (e.g., Fig. 1-2, 8, Display (8) connected to the electronic unit, prg. [0047], lines 5-9), wherein the transmitter housing has at least one [cable gland] (e.g., Fig. 8, showing the cable grip exposed cables to be connected to CPU assembly (203)), wherein at least one connection module is arranged in the at least one [cable gland] (e.g., Fig. 8, the transmitter (100) is shown with connection module (exploded assembly) and cable connections), and wherein the at least one connection module comprises at least one operating element for communication with at least one of the display unit and the electronics unit (e.g., Fig. 1-2, 8, the transmitter connection module operating parts connected to display unit (8) for communications).       Although, Miyazaki shows cable connection and calculation and measuring processes, however, does not specifically discuss a sensor and cable gland, therefore, for clarification, a secondary reference is introduced, in related art dealing with measuring devices having display (e.g. prg. [001], lines 1-4), Fink teaches a sensor and cable gland (e.g., prg. [0021], lines 1-5, [0027], lines 1-2, the sensor 20, and prg. [0026], lines 10-19, the cable gland).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Fink’s measuring device sensor having display and cable gland with Miyazaki’s transmitter measuring and calculating hardware having display to provide the transmitter calculating hardware with measuring device having sensor for advancing and automation of operation (e.g., Fink, prg. [0029], lines 1-2).     Regarding independent claim 9, Miyazaki discloses a field device comprising (e.g., Fig. 1-2, prg. [0002], lines 1-3): a measured value [sensor] (e.g., prg. [0044], lines 6-9, [0047], lines 1-9, calculation and measuring), and a transmitter having a transmitter housing (e.g., Fig. 1-2, 8, prg. [0040], lines 1-4, [0041], lines 1-5, Transmitter (100) having housing), an electronics unit and a display unit (e.g., Fig. 2, 8, transmitter electronic unit having display (8)), wherein the electronics unit is connected to the measured value [sensor] (e.g., prg. [0044], lines 6-9, [0047], lines 1-9, calculation and measuring), wherein the electronics unit is connected to the display unit (e.g., Fig. 1-2, 8, Display (8) connected to the electronic unit, prg. [0047], lines 5-9), wherein the transmitter housing has at least one [cable gland] (e.g., Fig. 8, showing the cable grip exposed cables to be connected to CPU assembly (203)), wherein at least one connection module is arranged in the at least one [cable gland] (e.g., Fig. 8, the transmitter (100) is shown with connection module (exploded assembly) and cable connections), and wherein the at least one connection module comprises at least one operating element for communication with at least one of the display unit or the electronics unit (e.g., Fig. 1-2, 8, the transmitter connection module operating parts connected to display unit (8) for communications).       Although, Miyazaki shows cable connection and calculation and measuring processes, however, does not specifically discuss a sensor and cable gland, therefore, for clarification, a secondary reference is introduced, in related art dealing with measuring devices having display (e.g. prg. [001], lines 1-4), Fink teaches a sensor and cable gland (e.g., prg. [0021], lines 1-5, [0027], lines 1-2, the sensor 20, and prg. [0026], lines 10-19, the cable gland).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Fink’s measuring device sensor having display and cable gland with Miyazaki’s transmitter measuring and calculating hardware having display to provide the transmitter calculating hardware with measuring device having sensor for advancing and automation of operation (e.g., Fink, prg. [0029], lines 1-2).       Regarding claims 2, 3, and 10, Miyazaki in view of Fink teach all the limitations in claims 1, 9, and further, Fink teaches wherein the cable gland is a threaded armor cable gland, and wherein the connection module has a threading and wherein the connection module is screwed into the cable gland in such a way that the connection module acts as a plug to tightly close the cable gland (e.g., prg. [0026], lines 10-19, the cable gland).         Regarding claims 4 and 5, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Fink teaches wherein the at least one operating element comprises at least one of an analog operating element or a digital operating element, and wherein the at least one operating element is at least one of a key, a push-button, a rocker switch, a toggle switch, a rotary switch, a slide controller, a finger pressure sensor, an optical sensor, a microphone, or a control lever (e.g., prg. [0005], [0006]).      Regarding claim 6, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Miyazaki teaches wherein the connection module comprises at least one of a wireless interface, an antenna, or an optical interface (e.g., Miyazaki prg. [0193], e.g., Fink, prg. [0027]).      Regarding claim 7, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Fink teaches wherein the connection module is interchangeably arranged in the cable gland (prg. [0026], lines 10-19).      Regarding claim 8, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Fink teaches wherein the display unit is arranged in the connection module (e.g., Fig. 1-2, 8, display (8) connections). 

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
April 9, 2022